Citation Nr: 0429510	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-05 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from December 1967 to 
April 1969.  He died in December 1989, and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 RO rating decision.  The 
appellant filed a notice of disagreement in October 2002, a 
statement of the case was issued in February 2003, and the 
appellant perfected her appeal later that month.

As detailed below, the Board is reopening the claim for 
service connection for the cause of the veteran's death.  The 
underlying claim for service connection, as well as the claim 
for DEA, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Service connection for the cause of the veteran's 
death was last denied in a December 1996 Board 
decision; evidence received since this final 
decision is neither cumulative nor redundant of 
previous evidence of record, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented since the 
December 1996 final Board decision, and the claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5108, 7103, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2004). 

REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 1996 decision, the Board denied service 
connection for the cause of the veteran's death, on the basis 
that the preponderance of the evidence failed to show that 
the veteran's fatal metastatic insulinoma was related to his 
active military service (including presumed exposure to Agent 
Orange).  The Chairman of the Board has not ordered 
reconsideration of this final decision. 38 U.S.C.A. § 7103; 
38 C.F.R. § 20.1100. 

In a September 2002 rating decision, the RO reopened the 
claim for service connection for the cause of the veteran's 
death but denied the claim on the merits.  However, 
regardless of the RO's determination that new and material 
evidence has been submitted, the Board still has a legal duty 
to consider whether the claim should be reopened in the first 
instance.  Barnett v. Brown, 8 Vet. App. 1 (1995).

The appellant's claim to reopen (filed in March 2002) was 
filed after the effective date of the most recent amendment 
of 38 C.F.R. § 3.156, a regulation which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, this 
appeal is decided under the newer version of the regulation, 
which reads (in pertinent part) as follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim. 

38 C.F.R. § 3.156(a).

The evidence received subsequent to December 1996 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995).  This evidence includes a December 2002 
letter from Charles E. McKay, M.D., a private oncologist who 
wrote that he began treating the veteran in 1987 for what 
turned out to be malignant insulinoma.  Dr. McKay wrote that 
the veteran's apparent exposure to Agent Orange during 
Vietnam might have played some role in the development of his 
"rather rare malignancy."

The evidence obtained since December 1996 also includes a 
December 2002 letter from Alvin C. Powers, M.D., who wrote, 
in pertinent part, that he had treated the veteran for a very 
rare pancreatic islet tumor.  This insulinoma was widely 
metastatic, including to the liver.  Dr. Powers further 
wrote:

My understanding is that [the veteran] 
was exposed to Agent Orange during his 
service in Vietnam.  The Institute of 
Medicine has linked type 2 diabetes 
(which has pancreatic islet dysfunction) 
and exposure to Dioxin.  Thus, there may 
be some link between pancreatic islet 
function and exposure to Dioxin.  

These documents had not been considered previously by the RO 
and are obviously so significant that they must be reviewed 
in connection with the current claim.  Because these opinion 
letters were penned by physicians who personally treated the 
veteran for his fatal illness, they raise a reasonable 
possibility of substantiating the claim.  The appellant has 
therefore presented new and material evidence regarding the 
previously denied claim for service connection for the cause 
of the veteran's death.  Accordingly, the petition to reopen 
is granted and consideration may be given to the entire 
evidence of record without regard to any prior denial.  

Further evidentiary development is necessary into the now-
reopened claim for service connection for the cause of the 
veteran's death, and the Board will thoroughly discuss the 
application of VA's duties to notify and assist in a 
subsequent decision (if the RO continues to deny the claim 
following remand).  

ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is reopened, and to this extent the 
appeal is granted. 

REMAND

The veteran's DD Form 214 reveals that he served in Vietnam 
during the Vietnam era.  His service medical records appear 
complete and do not indicate that he was diagnosed as having 
cancer during active duty.  At a September 1969 VA 
examination (conducted approximately 5 months after 
separation), no cancer was noted.
 
Private medical records reveal that in January 1988, the 
veteran was diagnosed as having "metastatic adenocarcinoma 
involving the hepatic parenchyma, primary site unknown."  
The summary from the veteran's period of terminal 
hospitalization (from September 1989 until his death in 
December 1989) reveals that he was diagnosed as having 
metastatic insulinoma.  He underwent a cluster transplant of 
his liver, pancreas, duodenum, and jejunum during this 
hospitalization.  Complications resulted including a sepsis 
infection of his lungs which ultimately caused fatal 
pulmonary failure.

The death certificate shows that the veteran died in December 
1989, at age 43.  The immediate cause of death was listed as 
adult respiratory distress syndrome due to, or as a 
consequence of, sepsis.  No other condition was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.
 
An autopsy was conducted, the report of which noted that the 
veteran's recovery from his cluster transplant was 
complicated by a sepsis infection focused in his lungs.  This 
resulted in interstitial fibrosis, pseudomonas pneumonia, and 
his ultimately fatal pulmonary failure.  The autopsy report 
lists three major diagnoses: respiratory failure, right 
ventricular failure, and metastatic insulinoma.  With regard 
to the metastatic insulinoma, there appeared to be no 
evidence of recurrent disease.  The cause of death was deemed 
to be "respiratory failure secondary to diffuse 
bronchopneumonia and interstitial fibrosis."  

During the veteran's lifetime, service connection had been 
granted for residuals of a shell fragment wound to the left 
lower extremity, an ingrown toe nail of the left great toe, 
and a scar of the left shoulder.  

In September 2002, the RO sought a medical opinion concerning 
the cause of the veteran's death, including a query as to 
whether it was related to exposure to Agent Orange in 
Vietnam.  In a handwritten memorandum dated in September 
2002, an individual (the name or title of whom is not readily 
ascertainable) opined that, based on the medical record, 
Agent Orange exposure was not related to the veteran's death.  
The individual further wrote that the veteran's autopsy 
report did not mention cancer.

This opinion was rendered prior to receipt of the letters 
from Drs. Power and McKay (referenced above), as well as 
prior to receipt of treatment records from Dr. McKay 
(associated with the claims file in January 2003).  A new 
opinion is necessary, after review of these letters and 
records.  Additionally, the name and title of the physician 
rendering the new opinion should be clearly identified. 

The claim for DEA is inextricably intertwined with the claim 
for service connection for the cause of the veteran's death.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
Therefore, this claim must be held in abeyance pending 
completion of the development requested below.

Accordingly, the Board remands this case for the following:

1.  Forward the claims folder to the VA 
physician who provided the September 2002 
comments, or if not available, to another 
physician knowledgeable in the relevant 
field of oncology, who should review it, 
(particularly the letter from Dr. Powers 
and the letter from and treatment records 
of Dr. McKay).  After clearly providing 
his name and title, the VA physician 
should answer (in writing) the following 
questions: 

a.  Is it is at least as likely as 
not that any disability arising from 
the veteran's active service (which 
included exposure to herbicides in 
Vietnam) caused, contributed 
substantially or materially, or 
combined with any other condition or 
abnormality to cause his death?  

b.  Do you agree with the opinions 
expressed by Dr. Powers and/or Dr. 
McKay?  If you disagree, please 
state the reason(s) why.

2.  Thereafter, if the benefits sought on 
appeal remain denied, the appellant and 
her representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims, discussion of the 
applicable legal authority, and a summary 
of the evidence received since the 
issuance of the last statement of the 
case in February 2003.  Allow the 
appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



